DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on February 24, 2022.  Claims 1-9 and 12-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.

Response to Arguments
Concerning the “Claim Rejections Under 35 U.S.C. § 103” section on pages 9-10 of the Applicant’s Response filed on February 24, 2022, the applicant’s arguments have been fully considered, and they are persuasive.  The applicant argues that the amendment to include the subject matter of claim 11, including the subject matter of intervening claim 10, which was indicated as allowable in the Patent Board Decision filed on December 1, 2021, into claims 1, 12, and 10 places the claims in condition for allowance, and the examiner agrees.  Therefore, the rejections of the claims are withdrawn.


Allowable Subject Matter
Claims 1-9 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references alone or in combination with other references teaches each and every limitation of the independent claims.  The closest art of record are the Shumer, Wu, Melsheimer, and Truckai references.    As discussed  in the “Response to Arguments” section above, the incorporation of the allowable subject matter of claim 11, which was indicated as allowable in the Patent Board Decision filed on December 1, 2021, which was in response to the arguments in the “Argument: Third Ground of Rejection Under Appeal – The Rejection of Claim 11 Under 35 U.S.C. § 103” section on pages 9-11 of the Reply Brief filed on February 17, 2021, places the independent claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122. The examiner can normally be reached Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/2/2022